Title: From Thomas Jefferson to United States Congress, 24 March 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate and
                         House of Represenatives of the United States
                     
                        
                        I communicate to Congress a letter recently recieved from the Minister Plenipotentiary of the US. at London
                            stating some circumstances which bear relation to the subject of my messages of January 17. this paper being original, and
                            to be communicated to both houses, the return of it is requested.
                        
                            Th: Jefferson
                            
                            March 24. 1806.
                        
                    